'Worden, J.
Complaint by the appellant against the appellees, to enjoin the collection of taxes assessed by the city upon certain national bank stock of the appellant. Judgment below for the appellees.
There is no question involved in the case, except such as were considered in the case of The City of Richmond v. Scott, ante, p. 568; and for'the reasons given in that case, the judgment below must be affirmed.
The judgment below is affirmed, with costs.
Downey, J., was absent when this cause was considered.